Name: Commission Regulation (EC) No 151/96 of 29 January 1996 on certain exceptional support measures for the market in pigmeat in Belgium
 Type: Regulation
 Subject Matter: trade policy;  animal product;  means of agricultural production;  Europe;  agricultural activity
 Date Published: nan

 Avis juridique important|31996R0151Commission Regulation (EC) No 151/96 of 29 January 1996 on certain exceptional support measures for the market in pigmeat in Belgium Official Journal L 023 , 30/01/1996 P. 0009 - 0010COMMISSION REGULATION (EC) No 151/96 of 29 January 1996 on certain exceptional support measures for the market in pigmeat in BelgiumTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat (1), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof,Whereas, because of the outbreak of classical swine fever in certain production regions of Belgium, health measures have been adopted by the Belgian authorities pursuant to Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever (3), as last amended by the Act of Accession of Austria, Finland and Sweden; whereas exceptional support measures for the market in pigmeat were adopted for Belgium by Commission Regulation (EC) No 3337/93 (4), as repealed by Regulation (EC) No 2303/94 (5);Whereas the exceptional support measures applied from 22 November 1993 until 27 September 1994 included the purchase of live pigs by the Belgian authorities from the protection zone and their processing into products intended for uses other than human consumption;Whereas in December 1993 the Belgian veterinary authorities purchased live pigs from the protection zone in the Wingene region, where there is a large pig population; whereas the pigs in question were covered by the restrictions on the free movement of pigs resulting from application of the measures to prevent the spread of classical swine fever; whereas their buying-in helped to prevent a serious disturbance on the pigmeat market in Belgium; whereas these pigs were processed in the same way as those covered by Regulation (EC) No 3337/93;Whereas the presence of classical swine fever in the production areas of Flanders and the measures to combat the disease heavily engaged the administration's resources for a long time; whereas it was not therefore possible to determine rapidly the exact nature of the purchases in the Wingene region and to decide whether they constituted veterinary measures or exceptional market support measures; whereas, this delay made it impossible to include the purchases among the support measures introduced by Regulation (EC) No 3337/93 as that Regulation had been repealed in the meantime;Whereas the purchases have had the same beneficial effect on the market as those carried out under Regulation (EC) No 3337/93; whereas it is accordingly justified to consider them exceptional market support measures similar to those adopted by Regulation (EC) No 3337/93 and to apply the financing arrangements provided for by that Regulation;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS REGULATION:Article 1 1. The purchase of 58 047 live pigs in December 1993 by the Belgian veterinary authorities in the Wingene region is hereby deemed an exceptional market support measure.2. The purchase of 40 633 live pigs shall be borne by the Community budget.3. The purchase of 17 414 live pigs shall be borne by the national budget.Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 29 January 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 282, 1. 11. 1975, p. 1.(2) OJ No L 349, 31. 12. 1994, p. 105.(3) OJ No L 47, 21. 2. 1980, p. 11.(4) OJ No L 299, 4. 12. 1993, p. 23.(5) OJ No L 251, 27. 9. 1994, p. 5.